KENNEDY, Justice.
This Court granted certiorari review to determine whether the Court of Civil Appeals properly reversed the trial court’s denial of a Rule 60(b), Ala.R.Civ.P., motion. See R.D.B., Jr. v. State Dep’t of Human Resources ex rel. R.A.P.B., 680 So.2d 870 (Ala.Civ.App.1994).
Underlying the Rule 60(b) motion for relief from judgment is a 1989 order establishing paternity. The facts and the procedural posture of this case are exhaustively treated in Judge Thigpen’s dissent to the Court of Civil Appeals’ majority opinion. This Court concludes that Judge Thigpen’s analysis set out in his dissent is correct, and we adopt that analysis as our own.
Therefore, the judgment of the Court of Civil Appeals is reversed, and this cause is remanded to that court for the entry of a judgment consistent with this opinion.
REVERSED AND REMANDED.
SHORES and INGRAM, JJ., concur.
HOUSTON and BUTTS, JJ., concur in the result.
HOOPER, C.J., and MADDOX, ALMON, and COOK, JJ., dissent.